BLATCHFORD, District Judge.
The first specification, in so far as it charges that since the passing of the bankrupt act, the bankrupt being a tradesman within the meaning thereof, has not kept proper books of account in his business, is sustained by the evidence, and a discharge is refused on the ground that such allegation is equivalent *1002to an allegation that the bankrupt being a tradesman has not, subsequently to the passage of said act, kept proper books of account, and that the case is, therefore, one in which, under section 29, a discharge cannot be granted.